Citation Nr: 0707793	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  05-20 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for chloracne, claimed 
as resulting from herbicide exposure.

3.  Entitlement to service connection for a left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
September 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Boise, Idaho Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In a May 2004 decision, the RO denied service 
connection for chloracne and a left ear hearing loss.  In a 
November 2004 decision, the RO denied service connection for 
PTSD.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below, and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran has not been found to have chloracne.

3.  The veteran did not have a left ear hearing loss 
disability during service.

4.  Current left ear hearing loss was not caused by events 
during service.


CONCLUSIONS OF LAW

1.  Chloracne was not incurred or aggravated in service; nor 
may chloracne be presumed to have developed as a result of 
herbicide exposure during service.  38 U.S.C.A. §§ 1110, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2.  A left ear hearing loss was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 
3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
claimants in the development of evidence relevant to their 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In this case, the RO issued the veteran VCAA notices in 
November 2003 and August 2004.  Those notices informed the 
veteran of the type of information and evidence that was 
needed to substantiate claims for service connection.  The 
notices did not inform the veteran of the type of evidence 
necessary to establish a disability rating or an effective 
date for the disabilities on appeal.  Despite the inadequacy 
of the VCAA notices as to the elements of establishing a 
disability rating or an effective date, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision in those issues that the Board is presently 
deciding.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the AOJ, the Board must consider whether the 
veteran has been prejudiced thereby).  The Board denies 
herein the appeals for service connection for chloracne and a 
left ear hearing loss.  The RO will not be assigning ratings 
or effective dates for those conditions, so there is no 
possibility of prejudice to the veteran on the matters of 
ratings or effective dates for those conditions.

On the appealed claims that the Board is presently 
addressing, VA has conducted all appropriate development of 
relevant evidence, and has secured all available pertinent 
evidence.  The veteran has had a meaningful opportunity to 
participate in the processing of those claims.  The Board 
finds that VA has adequately fulfilled its duties under the 
VCAA.  To the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds such error 
to be harmless error that would not reasonably affect the 
outcome of the veteran's claims.

Service Connection for Chloracne

The veteran is seeking service connection for chloracne.  
Service connection will be granted if it is shown that a 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line in service, or for 
aggravation of a preexisting injury suffered or disease 
contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Under certain circumstances, service connection for 
specific diseases may be presumed if a veteran was exposed 
during service to certain herbicides, including Agent Orange.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

If a veteran was exposed to Agent Orange or another herbicide 
agent, service connection for any of the conditions listed 
under 38 C.F.R. § 3.309(e) will be presumed if the condition 
becomes manifest to a degree of 10 percent disabling or more.  
Certain specified diseases, including chloracne, must become 
manifest within one year after the last date on which the 
veteran was exposed to an herbicide agent during service in 
order for service connection to be presumed.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).

A veteran who served on active duty in the Republic of 
Vietnam during the period from January 9, 1962 to May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during service.  38 C.F.R. § 3.307(a)(6)(iii).

The veteran served in Vietnam from June 1969 to June 1970.  
He is presumed to have been exposed to an herbicide agent 
during that service.  Therefore, service connection for 
chloracne will be presumed if chloracne developed during 
service or within one year after June 1970.

Chloracne is a skin disorder.  No skin disorder was noted 
when the veteran was examined in January 1969 for entry into 
service.  During service, in July 1970, the veteran was seen 
for tinea on his right arm.  In August 1970, he was seen on 
several occasions for blisters on the sole of his left foot.  
No skin disorder was noted when he was examined in September 
1970 for separation from service.

The claims file does not contain any records of medical 
treatment for chloracne during the months immediately 
following his separation from service.  The veteran has not 
stated that he had chloracne during the period immediately 
following his separation from service.

Private medical records submitted by the veteran show that he 
was seen in July 1991 with a six day history of bumps under 
both arms.  The treating practitioner's impression was 
multiple abscesses of the axillae.  In April 1992, the 
veteran filed a claim for service connection for Agent Orange 
exposure and for malaria.  On VA medical examination in June 
1992, the veteran reported joint pains, and did not report 
any skin disorder.

In July 2003, the veteran filed a claim for service 
connection for chloracne.  On the claim form, he indicated 
that his disability due to chloracne began in 1977, and that 
he did not receive treatment for chloracne at that time.  In 
September 2003, the veteran had VA outpatient treatment for a 
sore spot on his left arm.  He also reported that he had acne 
in his groin.  The treating physician noted a tender, 
palpable cord on the left arm, and a red, slightly draining 
lesion in the groin.  The physician's impressions were a 
superficial venous thrombosis on the left arm, and a fungal 
lesion in the groin.  Treatment notes from later in 2003 and 
from 2004 show ongoing boils on the groin and thighs.  In 
March 2004, the veteran was noted to have small nodules on 
his left elbow.

The veteran has not been diagnosed as having chloracne.  As 
he was not found to have chloracne during service or during 
the year following his service in Vietnam, service connection 
for chloracne may not be presumed.  Even though service 
connection for chloracne may not be presumed, service 
connection could still be established by direct evidence that 
the veteran developed chloracne as a result of herbicide 
exposure during service, or direct evidence that he has 
chloracne that was incurred or aggravated in service.  There 
is, however, no such evidence in this case.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.  The evidence supporting the veteran's 
claim for service connection for chloracne does not approach 
a balance with the evidence against that claim.  The Board 
therefore denies the appeal for service connection for 
chloracne.

Service Connection for Left Ear Hearing Loss

The veteran claims that he has a left ear hearing loss that 
began during service, as a result to exposure to artillery 
noise during service.  Service connection for hearing loss is 
regulated at 38 C.F.R. § 3.385, which provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted 
that 38 C.F.R. § 3.385, "does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service."  5 Vet. App. at 159.  The Court explained 
that:


	(CONTINUED ON NEXT PAGE)


[W]hen audiometric test results at a 
veteran's separation from service do not 
meet the regulatory requirements for 
establishing a "disability" at that 
time, he or she may nevertheless 
establish service connection for a 
current hearing disability by submitting 
evidence that the current disability is 
causally related to service.

5 Vet. App. at 160.

When the veteran was examined in January 1969 for entrance 
into service, the auditory thresholds in the frequencies 500, 
1000, 2000, 3000, and 4000 Hertz  ranged from 0 to -5 
decibels in the left ear and from -5 to -10 decibels in the 
right ear.  During service, in June 1970, the veteran sought 
outpatient treatment, reporting a six month history of 
diminished hearing, with drainage from his ears, and the 
occasional sensation that his ears were stopped up.  
Audiometric testing showed auditory thresholds in the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz ranging 
from 15 to 25 decibels in the left ear and from 5 to 20 
decibels in the right ear.  On audiometric testing in the 
veteran's September 1970 separation examination, the auditory 
thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz ranged from 10 to 20 decibels in the left ear and from 
10 to 20 decibels in the right ear.  No speech recognition 
scores were reported in the service medical records.

The veteran has not indicated whether his hearing was tested 
in the years immediately following his service.  In private 
audiometric testing in July 2003, the auditory thresholds in 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz ranged 
from 20 to 45 decibels in the left ear and from 15 to 25 
decibels in the right ear.  In statements submitted in 2004 
and 2006, the veteran reported that in Vietnam, in 1969, he 
was picked up and thrown by an artillery concussion, and was 
unable to hear for a week.  He stated that he saw a doctor 
two or three weeks later and was told that he had a 20 
percent hearing loss.  He indicated that he has had hearing 
impairment since that incident.

The veteran had a VA audiology examination in April 2004.  He 
reported a history of noise exposure during service, from 
artillery blasts, other weapons fire, and aircraft.  He 
reported that after service he was exposed to noise while 
operating heavy equipment (although he wore hearing 
protection for that work), and from riding motorcycles.  On 
audiometric testing, the auditory thresholds in the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz ranged from 
15 to 45 decibels in the left ear and from 10 to 40 decibels 
in the right ear.  Speech audiometry revealed speech 
recognition ability of 98 percent in the left ear and of 100 
percent in the right ear.  The audiologist provided the 
following opinion:

Given the fact that the veteran had 
normal hearing at the time of his release 
from military service, it is not likely 
that his hearing loss is due to his 
military service.

When he entered service, the veteran did not have hearing 
impairment that would be considered a disability for VA 
purposes.  His hearing worsened during service, but by the 
end of his service the impairment still did not reach the 
level considered a disability.  Many years after service, he 
has bilateral hearing impairment that meets the VA definition 
of a hearing impairment disability.  Service connection for a 
current hearing disability could be supported by evidence 
that the current disability is causally related to service.  
The VA audiologist who examined the veteran in 2004, however, 
opined that a connection between service and the current 
hearing disability was not likely.  No audiology or other 
health care professional has indicated that a causal 
connection is likely.  Therefore, the preponderance of the 
evidence is against service connection for the veteran's 
current hearing disability.


ORDER

Entitlement to service connection for chloracne is denied.

Entitlement to service connection for a left ear hearing loss 
is denied.


REMAND

Additional development is needed regarding the veteran's 
claim for service connection for PTSD.  As the Board is 
remanding the issue for evidentiary development, the RO 
should also take steps to fulfill VA's duties under the VCAA 
to notify and assist the veteran with respect to his PTSD 
claim.  The RO should send the veteran a VCAA notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded 
for PTSD, and should explain how a rating and an effective 
date would be determined.

Post-traumatic stress disorder is a mental disorder that 
develops as a result of traumatic experience.  Service 
connection may be established for PTSD even when the disorder 
did not become manifest during service.  In order for a claim 
for service connection for PTSD to be successful in such a 
case, there must be: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2006).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending on 
whether or not the veteran engaged in combat with the enemy.  
If the veteran engaged in combat with the enemy, if the 
claimed stressor is related to that combat, and if the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, then, in 
the absence of clear and convincing evidence to the contrary, 
the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(1).  If the veteran did not engage in combat with 
the enemy, his lay testimony, by itself, is not enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records that corroborate the 
veteran's testimony as to the occurrence of the claimed 
stressor.  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The veteran served in an artillery unit in Vietnam in 1969 
and 1970.  He has indicated that he participated in firing 
artillery at the enemy, and that the locations where he 
served were hit by artillery and sniper fire.  In denying the 
veteran's claim for service connection for PTSD, the RO did 
not state whether the veteran can be considered to have 
engaged in combat with the enemy.  On remand, the RO should 
review the case and make a determination, based on the 
currently assembled evidence, as to whether the veteran 
engaged in combat with the enemy.  VA has a duty to determine 
if the veteran served in a unit that was under fire while he 
was in Vietnam.  Records regarding unit history may be used 
as independent corroboration of the veteran's alleged in-
service stressors of being under fire.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. 
App. 307 (1997).  Therefore, the Board finds that an effort 
to determine if the veteran's unit ever experienced combat 
situations must be made

If the RO concludes that the veteran engaged in combat with 
the enemy, the RO should review his claim for service 
connection for PTSD in the light of that conclusion.  If the 
RO concludes that the assembled evidence does not show that 
the veteran engaged in combat with the enemy, the RO must 
assist the veteran in verifying the stressors he has 
reported.  The stressors the veteran has reported include 
witnessing a fatal injury to one man and the gunshot wound of 
another.  The veteran should be asked to provide, if he can, 
the names of each of these men.  Whether or not the veteran 
can supply names, the RO should ask the U.S. Army and Joint 
Services Records Research Center (JSRRC) to search unit 
records to attempt to corroborate these events.  After that 
development is completed, the RO should again review the 
case.

Accordingly, the case is REMANDED for the following action:

	1.  The RO should send the veteran a VCAA 
notice that a 	disability rating and an effective 
date for the award of 	benefits will be 
assigned if service connection is awarded for 
	PTSD, and should explain how a rating and an 
effective date 	would be determined.

	2.  The RO should contact the United States 
Army and Joint 	Services Records Research Center 
(JSRRC) and request 	verification of the stressors 
claimed by the veteran (see veteran's 	statements 
dated September 2004 and June 2006 for details).  
	Unit histories should be investigated to verify 
the veteran's 	recollections of combat activity. See 
Pentacost.

	3.  Copies of all outstanding records of 
treatment received by the 	veteran for the 
disability at issue at VA and non-VA medical 
	facilites should be obtained.

3.  If, and only if, a stressor is verified, 
arrangements should be made with the 
appropriate VA medical facility for the 
veteran to undergo a VA psychiatric 
examination to obtain a medical opinion 
concerning the nature, etiology, and 
probable time of onset of his current 
psychiatric pathology. All necessary tests 
and studies should be accomplished, and all 
clinical manifestations should be reported 
in detail. Send the claim folder to the 
examiner for a review of the veteran's 
pertinent medical history, to facilitate 
making these important determinations. 

The VA examiner should indicate whether it 
is at least as likely as not that any 
psychiatric disorder currently present, to 
include PTSD, is etiologically related to 
the veteran's military service. Should PTSD 
be diagnosed, the underlying 
stressor/stressors should be specifically 
identified.

If PTSD is not diagnosed, the examiner should 
explain why the veteran does not meet the 
criteria for this diagnosis.  The rationale for 
all opinions expressed should be discussed. The 
examination report must confirm that the claims 
folder was reviewed. 

3.  After the above has been completed, 
adjudicate the claim.  If the determination 
remains adverse, furnish the veteran a 
supplemental statement of the case and return the 
case to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


